EXHIBIT 10.3

Execution Copy

AMENDMENT

THIS AMENDMENT (this “Amendment”), dated as of October 15, 2015 (the “Effective
Date”), is entered into among INSIGHT RECEIVABLES, LLC (“Insight Receivables”),
INSIGHT ENTERPRISES, INC. (“Insight”, the “Servicer” or the “Performance
Guarantor”), PNC BANK, NATIONAL ASSOCIATION (a “Purchaser”), WELLS FARGO BANK,
NATIONAL ASSOCIATION, individually (a “Purchaser”) and as agent for the
Purchasers (in such capacity, the “Agent”). Capitalized terms used herein but
not defined herein shall have the meanings provided in the Receivables Purchase
Agreement defined below.

WHEREAS, Insight Receivables, the Servicer, the Purchasers and the Agent are
parties to that certain Receivables Purchase Agreement dated as of December 31,
2002 (as amended, restated, supplemented or otherwise modified from time to time
prior to the date hereof, the “Receivables Purchase Agreement”); and

WHEREAS, the parties to this Amendment wish to amend the Receivables Purchase
Agreement on the terms and conditions hereinafter set forth;

NOW, THEREFORE, in consideration of the premises set forth above, and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

SECTION 1. Amendments. Subject to the fulfillment of the conditions precedent
set forth in Section 3 below, the Receivables Purchase Agreement is hereby
amended as follows:

(a) As new Section 5.1(bb) is hereby added to the Receivables Purchase Agreement
which reads as follows:

(bb) Liquidity Coverage Ratio. Seller has not, does not and will not during the
term of this Agreement (i) issue any obligations that (A) constitute
asset-backed commercial paper, or (B) are securities required to be registered
under the Securities Act of 1933 (the “33 Act”) or that may be offered for sale
under Rule 144A or a similar exemption from registration under the 33 Act or the
rules promulgated thereunder, or (ii) issue any other debt obligations or equity
interests other than the Subordinated Notes (as defined in the Receivables Sale
Agreement), the equity interests issued to its parent, or debt obligations
substantially similar to the obligations of the Seller under this Agreement that
are (A) issued to other banks or asset-backed commercial paper conduits in
privately negotiated transactions, and (B) subject to transfer restrictions
substantially similar to the transfer restrictions set forth in this
Agreement. Seller further represents and warrants that its assets and
liabilities are consolidated with the assets and liabilities of Insight for
purposes of GAAP.

(b) The definition of “Charged-Off Receivable” in Exhibit I to the Receivables
Purchase Agreement is hereby amended and restated in its entity to read as
follows:

“Charged-Off Receivable” means a Receivable as to which no payment, or part
thereof, remains unpaid for more than 90 days from the original due date for
such payment: (i) as to which the Obligor thereof has taken any action, or
suffered any event



--------------------------------------------------------------------------------

to occur, of the type described in Section 9.1(d) (as if references to Seller
Party therein refer to such Obligor); (ii) as to which the Obligor thereof, if a
natural person, is deceased, (iii) which, consistent with the Credit and
Collection Policy, would be written off Seller’s books as uncollectible, or
(iv) which has been identified by Seller as uncollectible.

(c) The definitions of “Default Proxy Ratio” and “Recoveries” in Exhibit I to
the Receivables Purchase Agreement are hereby deleted in their entirety.

(d) The definition of “Default Ratio” in Exhibit I to the Receivables Purchase
Agreement is hereby amended and restated in its entity to read as follows:

“Default Ratio” means, for any Fiscal Month, a percentage equal to (a) the
greater of (i) zero and (ii) the sum of (A) the Default Proxy Balance as of the
last day of such Fiscal Month plus (B) the aggregate Outstanding Balance of all
Receivables (other than Deducted Receivables) that would have been classified
during such Fiscal Month as Charged-Off Receivables, divided by (b) the
aggregate Outstanding Balance (in each case, at the time of creation) of
Receivables (other than Deducted Receivables) created during the Fiscal Month
which ended on the date four (4) Fiscal Months prior to the last day of the
current Fiscal Month.

(e) The definition of “LMIR” in Exhibit I to the Receivables Purchase Agreement
is hereby amended and restated in its entity to read as follows:

“LMIR” means, for any day, the greater of (a) 0%, and (b) the one-month
“Eurodollar Rate” for U.S. dollar deposits as reported on the Reuters Screen
LIBOR01 Page (or such other page as may replace Reuters Screen LIBOR01 Page).

(f) The definition of “Loss Ratio” in Exhibit I to the Receivables Purchase
Agreement is hereby amended to delete “Default Proxy Ratio” where it appears and
to substitute in lieu thereof “Default Ratio.”

(g) Section 14.1(b)(i) of the Receivables Purchase Agreement is hereby amended
to delete “Default Proxy Ratio” where it appears.

(h) Section 9.1 (g)(i) of the Receivables Purchase Agreement is hereby amended
to delete “0.5%” where it appears and to substitute in lieu thereof “7.00%.”

For the avoidance of doubt, to the extent any of the above amendments impacts
the data to be reported in a Monthly Report, it is intended to be applicable to
the September 2015 Monthly Report and all subsequent Monthly Reports.

SECTION 2. Representations. Each Seller Party hereby represents and warrants to
the Agent and the Purchasers, as to itself, as of the Effective Date hereof
that:

(a) Power and Authority; Due Authorization, Execution and Delivery. The
execution and delivery by such Seller Party of this Amendment, and the
performance of its obligations under the Receivables Purchase Agreement as
amended hereby are within its corporate or company powers and

 

Amendment to RPA

 

2



--------------------------------------------------------------------------------

authority and have been duly authorized by all necessary corporate or company
action on its part. This Amendment has been duly executed and delivered by such
Seller Party.

(b) Binding Effect. This Amendment constitutes the legal, valid and binding
obligation of such Seller Party enforceable against such Seller Party in
accordance with its terms, except as such enforcement may be limited by
applicable bankruptcy, insolvency, reorganization or other similar laws relating
to or limiting creditors’ rights generally and by general principles of equity
(regardless of whether enforcement is sought in a proceeding in equity or at
law).

SECTION 3. Conditions Precedent. This Amendment shall become effective as of the
close of business on the Effective Date, subject to the satisfaction of the
conditions precedent that (a) each of the representations set forth in Section 2
above is true and correct on and as of the Effective Date as though made on and
as of such date (or, to the extent such representations and warranties
specifically relate to an earlier date, that each of such representations and
warranties was true, correct and complete in all material respects on and as of
such earlier date), and (b) the Agent shall have received counterparts of this
Amendment executed by each of the parties hereto.

SECTION 4. Reference to and Effect on the Receivables Purchase Agreement.

4.1 Upon the effectiveness of this Amendment, (i) each reference in the
Receivables Purchase Agreement to “this Agreement”, “hereunder”, “hereof”,
“herein” or words of like import shall mean and be a reference to the
Receivables Purchase Agreement, as amended hereby, and (ii) each reference to
the Receivables Purchase Agreement in any other Transaction Document or any
other document, instrument or agreement executed and/or delivered in connection
therewith, shall mean and be a reference to the Receivables Purchase Agreement
as amended hereby.

4.2 Except as specifically amended hereby, the terms and conditions of the
Receivables Purchase Agreement shall remain in full force and effect, and are
hereby ratified and confirmed. The Undertaking is also hereby ratified and
confirmed.

SECTION 5. Costs and Expenses. Insight Receivables agrees to pay on demand all
reasonable costs and expenses of the Agent in connection with the preparation,
execution and delivery of this Amendment and the other instruments and documents
to be delivered in connection herewith, including, without limitation, the
reasonable fees and out-of-pocket expenses of counsel for the Agent with respect
thereto and with respect to advising the Agent and the Purchasers party hereto
as to their respective rights and responsibilities hereunder and thereunder.

SECTION 6. Execution in Counterparts. This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed and delivered shall be deemed to be an original
and all of which taken together shall constitute but one and the same
instrument. Delivery of an executed counterpart of this Amendment by facsimile
or other electronic transmission (i.e., “pdf” or “tif”) shall be effective as
delivery of a manually executed counterpart hereof and deemed an original.

SECTION 7. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE INTERNAL LAWS (INCLUDING, BUT NOT LIMITED TO, 735 ILCS
SECTION 105/5-1 ET SEQ., BUT OTHERWISE WITHOUT REGARD TO CONFLICT OF LAW
PROVISIONS) OF THE STATE OF ILLINOIS.

 

Amendment to RPA

 

3



--------------------------------------------------------------------------------

SECTION 8. Section Titles. The section titles contained in this Amendment are
and shall be without substance, meaning or content of any kind whatsoever and
are not a part of the agreement between the parties hereto.

[Remainder of page left intentionally blank]

 

Amendment to RPA

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized as of the date first
above written.

 

INSIGHT RECEIVABLES, LLC BY:   INSIGHT RECEIVABLES HOLDING, LLC, its Sole Member
By:  

/s/ Lynn Willden

Name:   Lynn Willden Title:   SVP, Tax and Treasurer INSIGHT ENTERPRISES, INC.,
as Servicer and Performance Guarantor By:  

/s/ Lynn Willden

Name:   Lynn Willden Title:   SVP, Tax and Treasurer

 

Amendment to RPA

 

5



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION By:  

/s/ Michael Brown

Name:   Michael Brown Title:   Sr. Vice President

 

Amendment to RPA

 

6



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, individually and as Agent By:  

/s/ Ryan Tozier

Name:   Ryan Tozier Title:   Vice President

 

Amendment to RPA

 

7